Exhibit 10.28
 
 
CONFIDENTIAL SEVERANCE, WAIVER AND RELEASE AGREEMENT
 
 
This Confidential Severance, Waiver and Release Agreement ("Agreement") is
entered into between Anthony Garcia ("Employee") and Texas Rare Earth Resources
Corp (the “Company”) (collectively Employee and the Company are referred to as
the “Parties”).


WHEREAS, in connection with the Employee’s termination of employment with the
Company effective August 31, 2012, without any admission of liability and
expressly denying the same, the Parties wish to resolve any and all disputes,
claims, complaints, actions, and demands that the Employee may have against the
Company and any of the Company Releasees (as defined below) and that Company
Releseasees may have against Employee, arising out of Employee’s employment with
and termination of employment from the Company.


NOW, THEREFORE, in consideration of the Severance Pay described herein, and in
consideration of the other mutual promises made herein, The Company and Employee
hereby agree as follows:


A.
Employee’s Termination of Employment, and Acknowledgement Regarding Return of
Property. On August 31, 2012, Employee’s employment with the Company terminated.



Employee acknowledges and agrees that as of the date of termination, Employee
has returned to the Company all of the property of the Company, any of its
affiliates, any of its customers or any other third party, and that Employee has
provided to the Company all passwords, keys, computers, disks, documents, data,
Confidential Information (as that term is defined below), and any and all other
items that Employee had access to or possession of as a result of Employee’s
employment with the Company or as a result of any relationship with any of the
Company’s affiliates.
 
 

B.
Employee’s Confidentiality and Non-Disparagement Obligations.



1.  Confidentiality of Agreement:  Employee represents and agrees that Employee
will not communicate (orally or in writing), or in any way disclose voluntarily
to any other person or entity, including but not limited to any and all current
or former employees of the Company, members of the greater El Paso, Hudspeth
county and Denver communities at large, governmental or quasi-governmental
agencies and/or the media or members of the media: (a) the existence, terms and
conditions of this Agreement; (b) the negotiations regarding this Agreement;
and/or (c) the dollar amount of the Severance Pay included in this
Agreement.  Notwithstanding the foregoing, Employee may disclose such
information to Employee’s attorney, Employee’s certified tax consultant or
certified public accountant, and Employee’s spouse (if any), so long as they
agree in writing to be bound by this Section.  If Employee discloses information
that is required to be kept confidential to Employee’s spouse and Employee’s
spouse subsequently discloses the information contrary to this Section, Employee
will be required to return the Severance Pay provided for in this Agreement and
shall be liable for a breach of this Section as if it were Employee’s own.
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
2.  Confidentiality of the Company’s Information.  Employee further acknowledges
that by reason of Employee’s position with the Company, Employee has been given
access to Confidential Information with respect to the business affairs of the
Company, including its customers, vendors, and the communities in which it
operates.  Employee represents that Employee has held all such Confidential
Information confidential and will continue to do so, and in connection with such
undertaking, will not engage in any conduct or activity reasonably related to
Employee’s possession of Confidential Information which is likely to have an
adverse effect on the operations of the Company, including with respect to its
customers, vendors and the communities in which it operates.  Employee further
agrees that Employee will not disclose, or cause to be disclosed in any way, any
Confidential Information, including documents, obtained as a result of or in
connection with Employee’s employment with the Company to any third person,
without the express, written consent of the Company.  Employee agrees and
represents that Employee has not retained any Confidential
Information, including documents, obtained as a result of or in connection with
Employee’s employment with the Company.


The term “Confidential Information” shall include, but not be limited to, the
whole of any portion or phase of (i) any confidential, or proprietary or trade
secret, technical, business, marketing or financial information, whether
pertaining to (1) The Company or the Company Releasees, (2) its or their clients
and customers and vendors, or (3) any third party which the Company or the
Company Releasees are under an obligation to keep confidential including, but
not limited to, methods, know-how, techniques, systems, processes, software
programs, works of authorship, customer lists, supplier lists, projects, plans,
and proposals, and (ii) any software programs and programming prepared for the
Company’s benefit whether or not developed, in whole or in part by
Employee.  For purposes of this Agreement, “Confidential Information” shall
include, but shall not be limited to, strategies, analysis, concepts, ideas, or
plans; operating techniques; demographic and trade area information; prospective
site locations know-how; improvements; discoveries, developments; designs,
techniques, procedures; methods; machinery, devices; drawings; specifications;
forecasts; new products; research data, reports, or records; customer
information including, but not limited to, present or prospective customer
lists, profiles, or preferences; marketing or business development plans,
strategies, analysis, concepts or ideas; dealer agreements and information;
contracts; general financial information about or proprietary to the Company,
including, but not limited to, unpublished financial statements, budgets,
projections, licenses, costs, and fees; pricing strategies and discounts;
personnel information; and any and all other trade secrets, trade dress, or
proprietary information, and all concepts or ideas in or reasonably related to
the Company’s business.  All such Confidential Information is extremely valuable
and is intended to be kept secret to the Company, and is the sole and exclusive
property of the Company or the Company Releasees or its or their clients and
customers.


The term Confidential Information shall not include any information generally
available to the public or publicly disclosed by the Company (other than by the
act or omission of Employee), information disclosed to Employee by a third party
under no duty of confidentiality to the Company, or information required by law
or court order to be disclosed by Employee (although such information may be
maintained as confidential pursuant to a protective order).
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
3.  Non-disparagement:  Employee agrees that Employee will not defame, slander
or otherwise disparage the Company or the Company Releasees, or their business,
operations and products.   The Company agrees that it will not defame, slander
or otherwise disparage the Employee.


4.  Breach of this Section:  If Employee breaches this confidentiality and
non-disparagement Section, Employee agrees that such breach will cause the
Company damage and that such damages will be difficult to ascertain; therefore,
Employee agrees that upon any such breach, the Company shall have the right to
immediately stop payment of any consideration described in Section C, below and
Employee will be liable for any further damages directly or indirectly resulting
from Employee’s breach. The Company may further initiate a civil action for
breach of this Section and Employee agrees that if Employee breaches this
Section, Employee will stipulate to the entry of a court injunction prohibiting
Employee from engaging in any further breach.


Nothing in this Agreement shall restrict or preclude Employee from, or otherwise
influence Employee in, testifying truthfully in any civil, criminal or
administrative proceeding, as required by law or formal legal process.  If
Employee is compelled to testify by law or formal legal process, concerning this
Agreement or Employee’s employment with the Company, Employee will advise
counsel for the Company immediately, but no later than three calendar days
within receiving notice of such compulsion.


C.
Consideration for Employee.  Employee acknowledges and agrees that as of the
date that Employee executes this Agreement, Employee has already been paid
for:  that portion of Employee’s salary earned through the date of Employee’s
termination of employment, Employee’s unused but accrued vacation time, if any;
any approved expense reimbursements; and any amount accrued and arising from
Employee’s participation in, or benefits accrued under any employee benefit
plans, programs or arrangements, which amounts (if any) have been paid in
accordance with the terms and conditions of such employee benefit
plans,  programs or arrangements. Employee further acknowledges and agrees that
(i) any and all stock options granted to employee shall expire, terminate, and
be forfeited as of the date of termination (August 31, 2012), notwithstanding
the vested or unvested nature of Employee’s stock options as of such date, or
any post-termination exercise period that may otherwise be permitted under the
terms and conditions of Employee’s stock option grant documentation, and (ii) no
further payments or items of value of any kind are due to Employee, except as
expressly provided below in this Section.

 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
1.  Severance Pay:  After Employee executes and does not revoke this Agreement,
The Company will pay Employee the amount of Two Hundred Thousand Dollars
($200,000), less any deductions required by law including withholdings as
Severance Pay and in consideration for the terms of this Agreement, including
but not limited to Employee’s waiver and release of the Company and the Company
Releasees set forth below in Section E.  This Severance Pay amount is equivalent
to twelve months of Employee’s base salary in effect on the date of Employee’s
termination of employment.  The Severance Pay will be paid in equal installments
on the Company’s regularly scheduled payroll dates over the twelve month period
measured from the date of Employee’s termination; provided, however that any
payments that would otherwise be made prior to the date on which Employee
executes this Agreement and during the revocation period set forth in Section
J(5) will be withheld and paid on the first regularly scheduled payroll date
occurring after the date of Employee’s execution of this document and the lapse
of such revocation period.  For purposes of clarity, Employee acknowledges and
agrees that he will not be paid any Severance Pay if Employee has not executed
this Agreement or if Employee revokes this Agreement pursuant to Section J(5)
below.  The Severance Pay will be included in Employee’s W-2 for 2012.


Employee will indemnify and hold the Company harmless from any costs, liability
or expense, including reasonable attorney's fees, arising from the taxation, if
any, of the Severance Pay received by Employee pursuant to this Agreement,
including but not limited to any penalties or administrative expenses.


2.  COBRA Continuation:  On the express condition that Employee has executed and
not revoked this Agreement, and provided Employee timely elects continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended or similar state law, if applicable (“COBRA”), the Company shall pay,
during the period from September 1, 2012 through February 28, 2012 (or such
shorter period as Employee is entitled to COBRA continuation coverage under the
terms of the Company’s insurance policies or plans), the premiums for the
coverage elected by Employee.  Employee shall be solely responsible for the
payment of all applicable premiums for the balance of the period (if any) during
which Employee and Employee’s eligible dependents are eligible for coverage
under COBRA.




 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
D.
Violation of Agreement.   If Employee breaches this Agreement, Employee agrees
that such breach will cause the Company damage and that such damages will be
difficult to ascertain; therefore, Employee agrees that upon any such breach,
the Company shall have the right to immediately stop payment of any
consideration described in Section C, above.  Nothing contained herein shall be
construed as prohibiting the Company or the Company Releasees from pursuing any
other remedies available to them in the event of a breach by Employee, including
any equitable remedies that may be available to the Company or the Company
Releasees.



E.
Full General Release and Waiver of Claims by Employee. Employee agrees that the
foregoing consideration represents settlement in full of all outstanding
obligations owed to Employee by the Company or any of its direct or indirect
subsidiaries or affiliates or all affiliated companies, together with any of
their current and former officers, directors, managers, employees, agents,
investors, attorneys, shareholders, administrators, benefit plans, plan
administrators, insurers, trustees, divisions, and subsidiaries and predecessor
and successor corporations and assigns (collectively, the “Company Releasees”).
Except as to the obligations of the Company arising under this Agreement,
Employee, on Employee’s own behalf and on behalf of any of Employee’s companies,
entities, heirs, family members, executors, agents, and assigns, hereby and
forever releases the Company and the Company Releasees from, and agrees not to
sue concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, duty, obligation, or cause of action relating to any matters of any
kind, whether presently known or unknown, suspected or unsuspected, that
Employee may possess against the Company or any of the Company Releasees arising
from any omissions, acts, facts, or damages that have occurred at any time
whatsoever up until and including the date that Employee executes this
Agreement,



including, without limitation:


(1)            any and all claims relating to or arising from Employee’s
employment with the Company or any of its direct or indirect subsidiaries or
affiliates and the termination of that relationship;


(2)            any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; outrageous conduct; conversion; and
disability benefits;


(3)            any and all claims for violation of any federal, state, or
municipal statute or regulation, including, but not limited to, the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991;
the Rehabilitation Act of 1973; the Americans with Disabilities Act of 1990; the
Equal Pay Act; the Fair Labor Standards Act; the Fair Credit Reporting Act; the
National Labor Relations Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Occupational Safety and
Health Act; the Rehabilitation Act; Executive Order 11246; the Colorado
Anti-Discrimination Act; the Colorado Wage Claim Act; all of the foregoing as
amended, and any and all regulations under such laws;
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
(4)            any and all claims for violation of the federal or any state
constitution;


(5)            any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;


(6)           any and all claims for any loss, cost, damage, or expense with
respect to Employee’s liability for taxes, penalties, interest or additions to
tax on or with respect to any amount received from the Company or otherwise
includible in Employee’s gross income; and


(7)            any and all claims for damages (including but not limited to
claims for compensatory or punitive damages), injunctive relief, attorney’s fees
and costs, and equitable relief.


(8)           any and all claims for compensation, including, but not limited
to, claims under or with respect to any stock options that Employee may have
received from the Company that are forfeited as of the date of Employee’s
termination pursuant to the terms and conditions hereof.


Employee specifically acknowledges and agrees that by entering into this
Agreement and in exchange for the consideration described above to which
Employee otherwise would not be entitled, Employee is waiving and releasing any
and all rights and claims that Employee may have against the Company and/or the
Company Releasees.


Employee agrees not to bring any lawsuits against the Company or the Company
Releasees relating to the claims that Employee has released and not to accept
any damages pursued by any other entity or person on Employee’s behalf.


Except as to the obligations of the Employee arising under this Agreement,
Company, on its own behalf and on behalf of any of its predecessors, successors,
affiliates, principals and assigns hereby and forever releases the Employee
from,  any claim, complaint, duty, obligation, or cause of action relating to
any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Company may possess against the Employee arising from any
omissions, acts, facts, or damages that have occurred at any time whatsoever up
until and including the date that Employee executes this Agreement, other than
those involving (i) fraud, or (ii) a violation of applicable law.
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
F.
Reservation of Employee’s Rights. This Agreement does not waive or release any
rights Employee may have for unemployment or worker’s compensation or any other
rights that Employee cannot waive or release pursuant to the law.

 
 

G.
Severability.  If any provision of this Agreement is declared by any court of
competent jurisdiction to be invalid for any reason, such invalidity shall not
affect the remaining provisions of this Agreement, which shall be fully
severable, and given full force and effect.



H.
Governing Law and Venue. This Agreement shall be construed in accordance with
the laws of the State of Colorado.  Any dispute regarding, relating to or
arising under this Agreement or the facts giving rise to the Agreement shall be
litigated in Colorado, and Employee expressly agrees to the personal and subject
matter jurisdiction of the state and federal courts in Colorado.

 
I.
Entire Agreement.  Employee and the Company understand and agree that this
Agreement contains all the agreements between the Company and Employee relating
to Employee’s employment with and termination by the Company.  Any other prior
agreement or agreements between Employee and the Company (including but not
limited to the Company’s affiliates) are expressly extinguished, declared null
and void or of no further legal effect by virtue of this Agreement.



J.
ACKNOWLEDGEMENTS.  Employee specifically acknowledges and agrees that by
entering into this Agreement and in exchange for the consideration described in
Section C above, including the Severance Pay, to which Employee otherwise would
not be entitled, Employee is waiving and releasing any and all rights and claims
that Employee may have arising from the Age Discrimination in Employment Act, as
amended, which have arisen on or before the date of execution of this Agreement.



Employee further expressly acknowledges and agrees that:


 
1.
Employee has read and understands this Agreement and is entering this Agreement
knowingly and voluntarily.



 
2.
Employee understands and agrees that, by signing this Agreement, Employee is
giving up any right to file any legal proceedings (i.e., lawsuits) against the
Company or the Company Releasees arising on or before the date of the
Agreement.  Employee is not waiving (or giving up) rights or claims that may
arise after the date the Agreement is executed or that Employee cannot waive or
release pursuant to the law.

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
3.
EMPLOYEE IS HEREBY ADVISED IN WRITING BY THIS AGREEMENT TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS AGREEMENT.  EMPLOYEE REPRESENTS THAT THIS AGREEMENT
HAS BEEN FULLY EXPLAINED BY THE EMPLOYEE’S ATTORNEY, OR THAT EMPLOYEE HAS WAIVED
CONSULTATION WITH AN ATTORNEY, CONTRARY TO THE COMPANY’S RECOMMENDATION.



 
4.
Employee understands and agrees that Employee has had forty-five (45) days from
the day Employee received this Agreement, not counting the day upon which
Employee received it, to consider whether Employee wishes to sign this
Agreement.  Employee further acknowledges that if Employee signs this Agreement
before the end of the forty-five (45) day period, it will be Employee’s
personal, voluntary decision to do so and Employee has not been pressured to
make a decision sooner.



 
5.
Employee further understands that Employee may revoke (that is, cancel) this
Agreement for any reason within seven (7) calendar days after signing
it.  Employee agrees that the revocation will be in writing and hand-delivered
or mailed to the Company.  If mailed, the revocation must arrive at the Company
within the seven (7) day period, properly addressed to Texas Rare Earth
Resources Corp, Att’n: Wm Chris Mathers Chief Financial Officer, 304 Inverness
Way South, Suite 365, Englewood, CO 80112.  Employee understands that Employee
will not receive any Severance Pay under this Agreement if Employee revokes it,
and in any event, Employee will not receive any Severance Pay until after the
seven (7) day revocation period has expired.

 
 
6.
If Employee does not sign and return this Agreement to Company by the 45th day
after Employee’s date of termination, this Agreement shall be null and void, and
the offer set forth herein shall be withdrawn as of such day.

 
 
7.
Employee has been advised and understands as follows:

 
 
a.
The eligibility factors for the Company’s severance program, the class, unit, or
group of individuals covered by such program, and any time limits applicable to
such program are as follows:

 
 
i.
The Company selected eligible individuals for this program based on the
Company’s desire to close or significantly downsize its Denver office as a
result of its current staffing needs and other financial considerations.

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ii.
The job titles and ages of the employees in the Denver office selected for the
program are:

 
Nadine Wakely, Age 56 (Director of Investor Relations)
Tina Barreto, Age 48 (Investor Relations Associate)
Stanley Korzeb, Age 59 (Vice President of Exploration)
Anthony Garcia, Age 47 (Senior VP of Development)
Chris Mathers, Age 53 (Chief Financial Officer).
 
The job titles and ages of the other individuals in the same organizational unit
not selected for the program are:  none.
 
K.
No Application. Employee hereby agrees that Employee will not apply for an
employment position or a contractor position with the Company or Company
Releasees in the future and that no such applications are pending as of the
effective date of this Agreement.

 
L.
Cooperation.  Employee agrees to cooperate with and assist the Company with any
investigation, lawsuit, arbitration, or other proceeding to which the Company is
subjected.  Employee will make Employee available for preparation for, and
attendance of, hearings, proceedings or trial, including pretrial discovery and
trial preparation.  Employee further agrees to perform all acts and execute any
documents that may be necessary to carry out the provisions of this Section L.

 
This Agreement may be executed in counterparts and may be delivered by facsimile
or other electronic means, all of which shall be deemed to be originals, and
which shall be deemed to constitute one document.
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 
I HAVE READ AND UNDERSTOOD THIS AGREEMENT BEFORE SIGNING IT, AND SIGN THIS
AGREEMENT KNOWINGLY AND VOLUNTARILY:
 
 

 
EMPLOYEE
   
 
 
DATED: 9/14/2012
/s/ Anthony Garcia
 
Anthony Garcia
 
               
TEXAS RARE EARTH RESOURCES CORP
 
 
 
 
DATED: 9/14/2012
/s/ Daniel E Gorski
 
By:  Daniel E Garski
 
Its:Chief Executive Officer




 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 